Judgment, Supreme Court, New York County, entered March 14, 1977, quashing a Grand Jury subpoena issued to secure a handwriting exemplar, unanimously reversed, on the law, and the subpoena reinstated, without costs and without disbursements. Bert Kahn was charged with the unauthorized practice of law (Judiciary Law, § 478). Kahn was served with a subpoena to appear before a New York County Grand Jury. The conceded purpose for Kahn’s appearance is to compel him to execute handwriting exemplars which will be used to secure Kahn’s indictment. In the present status of this matter, a criminal information charging Kahn with the unauthorized practice of law is still outstanding. Kahn has not yet appeared before the Grand Jury. Both the People and defense counsel requested the trial court to determine the merits of the issue: viz., what would be the scope of Kahn’s immunity if he appeared before the Grand Jury and gave handwriting exemplars? Kahn has not yet appeared before the Grand Jury. No prediction can be made as to the responses which will be elicited from him upon such an appearance. Under the circumstances, we find that the issues sought to be adjudicated have been prematurely presented to the court (Matter of Cunningham v Nadjari, *54539 NY2d 314, 317-318), and we have accordingly reinstated the subpoena. Concur—Murphy, P. J., Silverman, Evans, Lane and Sandler, JJ.